Citation Nr: 1230159	
Decision Date: 08/31/12    Archive Date: 09/05/12

DOCKET NO.  07-06 074	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to an initial evaluation in excess of 70 percent for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America



ATTORNEY FOR THE BOARD

Suzie S. Gaston, Counsel





INTRODUCTION

The Veteran served on active duty from November 1967 to July 1969.  

This matter comes before the Board of Veterans' Appeals (hereinafter Board) on appeal from a May 2006 rating decision in which the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota granted service connection for PTSD and assigned a 50% rating, effective June 21, 2004.  During the current appeal, and specifically by an October 2007 rating action, the RO increased the evaluation assigned to this service-connected disability from 50% to 70%, effective June 21, 2004.  Because this award does not represent the highest possible rating available under the Rating Schedule for this disability and because the Veteran has not indicated that he is content with the new evaluation, his increased rating claim remains on appeal.  AB v. Brown, 6 Vet. App. 35, 39 (1993).  

In October 2010, the Board remanded the Veteran's claim for additional development.  The Appeals Management Center (AMC) completed the requested development and issued a supplemental statement of the case (SSOC) in November 2011.  Review of the record reflects substantial compliance with the Board's Remand directives.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  

Further review of the claims folder indicates that, in an August 2012 statement, the Veteran's representative raised the issue of entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).  No action has been taken on this claim by the agency of original jurisdiction (AOJ).  In this regard, the Board notes that the Veteran is currently in receipt of a 100  percent schedular rating for his service-connected adenocarcinoma of the prostate.  Also, as will be discussed in further detail in the following decision, the Board finds that the evidence of record also supports a 100 percent schedular rating for the Veteran's service-connected PTSD.  These 100 percent schedular evaluations do not necessarily moot the issue of entitlement to a TDIU.  See Bradley v. Peake, 22 Vet. App. 280 (2008) (holding that a TDIU rating may still form the basis for assignment of special monthly compensation (SMC) under 38 U.S.C.A. § 1114(s)).  In this regard, the Board acknowledges that, by the October 2007 rating action, the RO also granted SMC based on housebound status [38 U.S.C.A. § 1114(s)], effective from February 22, 2007.  Significantly, however, the 100 percent schedular rating for the Veteran's prostate cancer is not considered to be permanent.  In fact, he is scheduled to undergo an examination pertaining to this claim in January 2013.  As the rating for the Veteran's service-connected prostate cancer may change, which in turn would affect his housebound status, the Board hereby refers the issue of entitlement to a TDIU to the AOJ for appropriate action.  


FINDING OF FACT

Throughout the rating period on appeal, the Veteran's service-connected PTSD has been manifested by ongoing symptoms of depression, anxiety, difficulty sleeping, nightmares, paranoia, irritability, anger outbursts, problems with concentration, social isolation, and difficulties in adapting to stressful circumstances that result in total social and occupational impairment.  


CONCLUSION OF LAW

Resolving all reasonable doubt in the Veteran's favor, the criteria for the grant of an initial rating of 100 percent for PTSD have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.2, 4.3, 4.7, 4.130, Diagnostic Code 9411 (2011).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I  Duties To Notify And To Assist

On November 9, 2000, the President signed into law the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, & 5126 (West 2002 & Supp. 2011)).  The VCAA imposes obligations on VA in terms of its duty to notify and to assist claimants.  The Board has considered the legislation regarding VA's duty to notify and to assist claimants but finds that, given the favorable action taken herein with regard to the issue of entitlement to an increased rating for the service-connected PTSD, no further discussion of these VCAA requirements is required with respect to this claim.  Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).  

II.  Factual Background

The record indicates that the Veteran served on active duty from November 1967 to July 1969, with service in the Republic of Vietnam.  His military occupational specialty was that of a light weapons infantryman.  He was awarded the National Defense Service Medal, the Vietnam Campaign Medal, the Bronze Star Medal, and the Combat Infantryman Badge.  

The Veteran's claim for service connection for PTSD (VA Form 21-526) was received in June 2004.  Submitted in support of his claim was a statement from Dr. Raina E. Eberly, dated in May 2004, who indicated that the Veteran completed a PTSD pre-screening assessment process at the Vet Center on April 23, 2004.  Dr. Eberly stated that, based upon the screening results, it appeared that there was sufficient reason to warrant a full compensation and pension examination.  Also submitted was the report of a diagnostic assessment conducted by Dr. Harold Vinnes in February 2001.  At that time, the Veteran reported feeling depressed after his wife and daughter moved away from their home on the farm.  Dr. Eberly diagnosed an adjustment disorder with mixed anxiety and depressed mood and assigned a Global Assessment of Functioning (GAF) score of 80.  Dr. Eberly stated that part of the anxiety that the Veteran was experiencing was due to the shock of an empty house and missing his wife and daughter.  

On the occasion of a VA examination in December 2004, it was noted that the Veteran's report of medical history, dated in September 1967, included documentation of frequent trouble sleeping, depression or excessive worry and nervous trouble prior to the military.  The Veteran reported serving in Vietnam from July 1968 to July 1969; he described daily threat to hitting road mines.  He reported hitting a road mine one day and his vehicle becoming disabled.  The Veteran also reported being shot at; he noted that 10 out of 160 in his group were killed.  He reported that every month more friends were killed, and he wondered whether he would survive his Vietnam experience.  The Veteran indicated that he has experienced a few emotionally traumatic experiences since the military.  He reported that his daughter made terrorist threats in April 1999, and then charged him with sexual assault in November 1999.  He reported that there was a warrant for his arrest due to the sexual assault charges and described the last five to six years as extremely stressful.  He reported that he feels "paranoid" and that he had some difficulty eating related to his current legal problems and stress.  

Following a mental status examination, the examiner reported a diagnosis of adjustment disorder, chronic with anxiety related to legal problems.  A GAF score of 50 was assigned.  The examiner stated that the Veteran did not meet the full criteria for PTSD and stated that the Veteran's mental disorder, diagnosed as chronic adjustment disorder with anxiety, is not related to military service.  

Of record is the report of a VA psychological assessment conducted in February 2006.  The examiner noted that the Veteran's score of 132 on the Mississippi scare for Vietnam combat-related veterans suggests that he is experiencing severe and chronic symptoms of PTSD, secondary to his combat experiences while serving in Vietnam.  He noted that this score is well above the recommended cutoff score of 107, and also slightly above the PTSD group means score of 130.  The Veteran reported multiple symptoms of PTSD, including nightmares, daily intrusive thoughts, avoidance of thinking or talking about his Vietnam traumatic memories, and also difficulty forming close relationships.  The Veteran indicated that he avoids places that remind him of his service in the military and that he never joined any veterans' organizations until he was encouraged to do so by his therapist more recently.  He also reported feeling detached or estranged from others and that he clearly had a sense of a foreshortened future.  The Veteran further noted that he had difficulty falling asleep and staying asleep, difficulty concentrating, and an exaggerated startle response.  It was also noted that he is hypervigilant and that he occasionally reports problems with his anger.  The pertinent diagnosis was PTSD, chronic, with delayed onset, and major depressive disorder, recurrent, moderate.  The examiner assigned a GAF score of 50.  The examiner stated that the Veteran clearly met the criteria for DSM IV criteria for PTSD secondary to his traumatic experiences while serving in Vietnam and opined that the Veteran's PTSD symptoms have had a moderate effect on his life, impacting especially on his occupational and social activities.  

Also of record is the report of a psychiatric assessment conducted by the Counseling Associates in December 2005 through February 2006.  The report indicates that the Veteran reported sleep disturbances, occasional depressed mood, slow/racing thoughts, some suicidal ideations, anxiety, panic feeling and isolation.  The Veteran saw his family relationships as being poor, his job satisfaction as poor, social relationships as poor and his sense of general well being as poor.  He reported feeling depressed, anxious, angry, and isolated over the past years.  The Veteran also reported difficulty sleeping and startled responses that are caused by sudden loud noises reminisant of when his APC hit a mine.  The diagnoses were PTSD, chronic and schizotypal personality traits; the examiner assigned a GAF score of 55.  

The Veteran was seen at a VA clinic in April 2006 for a medication evaluation.  He reported worsened thought disorder symptoms, increased social anxiety symptoms, and worsened dysphoric mood and neurovegetative symptoms of his current depressive episode.  The assessment was major depressive disorder, single chronic episode with psychotic features, as well as an anxiety disorder, NOS; the examiner assigned a GAF score of 43.  

The Veteran was afforded a VA examination in May 2006.  At that time, it was noted that the Veteran had received treatment primarily on outpatient basis.  It was also noted that he works part-time for a zoning commission and full-time on his small dairy farm.  The Veteran reported problems with his temper, but stated "I control it."  He also reported depression which has caused significant problems in his social life.  On mental status examination, the Veteran was described as alert and oriented.  He was casually dressed and sloppily groomed.  There was an odor of cows about him; the examiner indicated that this was also noted during the last examination as well and that the office smelled somewhat like cow manure after the Veteran left.  The Veteran's psychomotor activity was within normal limits.  His eye contact was good.  His speech was regular of range, rate, and production.  His thought processes were slightly circumstantial, but generally logical, linear, and goal directed.  His thought content was clear overall.  He appeared to be a reliable historian.  His mood was described as "not too bad."  His affect was full range.  He denied most symptoms of psychosis.  He denied any current suicidal or homicidal ideation.  The pertinent diagnosis was adjustment disorder with anxious mood; the GAF score was 50.  It was noted that the symptoms of PTSD had stayed about the same since the last examination.  The examiner stated that the Veteran's employability is no more impaired by his psychiatric condition than it was at his original examination.  

VA progress notes dated from July 2006 to January 2007 show that the Veteran received clinical attention for symptoms of his PTSD; treatment included individual therapy sessions.  

Received in May 2007 was a memorandum (dated in the same month) from Steve Ryan, a certified trauma specialist and PTSD expert.  Mr. Ryan indicated that the tests, scales, and inventories that he used placed the Veteran in the category of at least severe PTSD.  

On the occasion of another VA examination in July 2007, it was noted that the Veteran spent the majority of his session talking about his distress and dysphoria related to interpersonal difficulties.  The Veteran felt as if he was being vaguely victimized by life; at no time did he voice any insight regarding whatever contributions he may be making to his interpersonal difficulties.  The Veteran continues to work primarily as a farmer raising dairy cattle.  It was noted that the Veteran is divorced; he described the degree and quality of his social relationships as "not good."  He says that everybody "wants to reject me."  The Veteran denied any physical aggression.  He reported occasional suicidal feelings, but indicated that he would never physically try it out of a fear that he would mess up and be a vegetable.  

On mental status examination, the Veteran's thought processes and communication were within normal limits.  No irrationality was noted; no irrelevances or illogical speech patterns or thoughts were noted.  The examiner noted that the Veteran did not have an impairment of thought process, although his thinking was clearly more concrete than the typical person.  The Veteran denied delusions or hallucinations.  Indeed, the Veteran denied any signs or symptoms of psychosis.  The Veteran also denied mania or hypomania.  He was appropriately interactive and appeared to be a reliable historian.  The examiner also noted that the Veteran did have suicidal thoughts, but no plans or intents; he had no homicidal thoughts.  The Veteran was able to maintain minimal personal hygiene and other basic activities of daily living.  He was fully oriented.  The Veteran reported some mild memory problems that appeared more related to concentration difficulties than to any kind of organic process.  The Veteran denied any panic attacks; however, he did describe an exaggerated startle when he is surprised.  The Veteran's sleep is non-restorative.  The Veteran described vague disturbing dreams; however, he did not relate those dreams to war service.  The Veteran continued to have some difficulty with his temper.  The Veteran becomes tearful when he feels lonely, which he often does.  The pertinent diagnosis was adjustment disorder, chronic with moderate to severe anxiety; he was assigned a GAF score of 50.  

In September 2007, the Veteran was seen for a scheduled medication evaluation.  Since the time he was seen for evaluation, he denied both medical noncompliance, thoughts of harm to either himself and/or others, worsened thought disorder symptoms, hypomanic/manic symptoms, worsened dysphoric mood & neurovegatative symptoms of his current depressive episode, and worsened social anxiety symptoms.  On mental status examination, the Veteran described his mood as "not too bad."  Both insight and judgment were poor regarding his need for medication.  The assessment was major depressive disorder, single chronic episode with psychotic features, and chronic PTSD, mildly worse; he was a GAF score of 43.  

Received in October 2010 were VA progress notes dated from July 2008 to October 2010 which show that the Veteran received ongoing clinical attention and treatment for PTSD symptoms.  The Veteran was seen for a scheduled medication evaluation in July 2008.  At that time, he reported significantly worsened PTSD symptoms after he went to a reunion of Vietnam Veterans in Texas in June 2008.  The assessment was a major depressive disorder, single chronic episode with dysphoric features, chronic PTSD, significantly worse since June 2008, and an anxiety disorder NOS; he was assigned a GAF score of 42.  When seen in January 2010, the Veteran was given the same diagnoses with a GAF score of 43.  During a clinical visit in September 2010, the Veteran was diagnosed with an anxiety disorder, NOS; a GAF score of 50 was assigned.  

The Veteran was afforded another VA examination in November 2010 (by the same examiner who had conducted the July 2007 evaluation).  At the time of the November 2010 examination, it was noted that the Veteran had troubled relationships with all of his family members; he was not on speaking terms with some of his children.  In fact, it was noted that the Veteran had an altercation with his son in September 2010; the examiner stated that it is highly likely that the difficulty was fueled by the Veteran's paranoia.  The Veteran's daughter is angry at her father for having caused this trouble for her brother.  The Veteran reportedly wanted to die after a woman he had been dating ended the relationship; in fact, the Veteran reported that he asked his daughter to shoot him, but she refused.  The examiner noted that the Veteran continued to be generally socially isolated and that the Veteran continues to be very worried about this.  The Veteran was at a loss as to which people are not more drawn to him.  The examiner noted that the Veteran had a very strong smell of cow dung when he came to the current appointment and stated that the Veteran had a similar smell at his last appointment in 2007.  The examiner noted that the Veteran had feces smeared on his hands.  The examiner observed that the Veteran seemed to have been clueless to the fact that he smelled strongly of cow dung during the current examination; the smell was so strong that it was residual through the hour and one half examination that followed the Veteran's examination.  This indicates a profound lack of awareness that indicates severe mental illness with likely active psychosis.  

On mental status examination, the examiner observed that the Veteran arrived for the examination in soiled clothing, carrying the smell of cow feces.  The Veteran was oriented to person, place and time; however, he was very significantly paranoid.  The Veteran denied delusions and hallucinations.  The examiner stated that it is unlikely that the Veteran has any fixed delusions, but he clearly has psychotic paranoia; he believes that people are out to get him who are total strangers.  Eye contact was poor throughout the session.  The Veteran denied current suicidality.  The examiner noted that the Veteran was unable to maintain minimal personal hygiene.  Rate and flow of the Veteran's speech were normal with regard to logic and relevancy, but content of speech was clearly focused on paranoid themes.  It was noted that the Veteran's daughter was living with him at the time of the last examination, but that she no longer lives with him because his paranoia became troubling for her.  The Veteran reported that he was having a much harder time now that his daughter has moved out of the house; the examiner noted that this could explain his recent decompensation.  The Veteran described non-restorative sleep with frequent awakenings.  

Following the examination, including assessment of PTSD, the examiner stated that the Veteran does not have PTSD.  The examiner noted that the Veteran does have nightmares, but they are not combat-related.  The examiner also noted that the Veteran's psychosocial difficulties are not due to the emotional numbing and detachment, which is common in PTSD.  The examiner further noted that the Veteran's interpersonal difficulties are due to paranoia and a lack of social awareness.  The examiner observed that the Veteran does have a number of hyperarousal can be explained by paranoia.  It was reported that the Veteran is irritable and angry because of his psychotic belief that others are out to hurt him.  The Veteran's sleep is non-restorative but not necessarily a result of PTSD; in fact, it is more likely related to the Veteran's psychotic state which very likely involves mood dysregulation.  

The pertinent diagnosis was schizoaffective disorder with psychotic paranoia; the examiner assigned a GAF score of 42.  The examiner noted that the Veteran does not suffer from PTSD.  He stated, having examined the Veteran twice, that it was his opinion that the Veteran suffers from schizoaffective illness, characterized by depressive episodes and related psychotic paranoia.  It is likely that the schizoaffective illness involves depression and when the depression exacerbates to a critical degree, the Veteran becomes paranoid and psychotic.  For purposes of the present examination, the examiner stated that the Veteran is essentially disabled socially.  He is able to work on the farm but not with physical robustness.  It was also the current examiner's opinion that the Veteran is essentially disabled and unable to work gainfully.  

Received in January 2011 were VA progress notes dated from September 2007 to June 2008 which show that the Veteran received clinical attention for symptoms of his PTSD.  Treatment included individual therapy sessions.  

III.  Legal Analysis

Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (rating schedule).  38 U.S.C.A. § 1155 (West 2002 & Supp. 2011); 38 C.F.R. §§ 4.1, 4.2, 4.10 (2011).  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2011).  

A disability may require re-evaluation in accordance with changes in a Veteran's condition.  It is thus essential, in determining the level of current impairment, that the disability be considered in the context of the entire recorded history.  38 C.F.R. § 4.1.  However, where an award of service connection for a disability has been granted and the assignment of an initial evaluation is at issue, separate evaluations can be assigned for separate periods of time based on the facts found.  In other words, the evaluations may be "staged." Fenderson v. West, 12 Vet. App. 119, 126 (2001).  

When all the evidence is assembled, the Board is then responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether the preponderance of the evidence is against the claim, in which case the claim is denied.  See 38 U.S.C.A. § 5107(a); 38 C.F.R. § 3.102; and Gilbert v. Derwinski, 1Vet. App. 49, 55 (1990).  

The severity of the Veteran's PTSD is rated in accordance with 38 C.F.R. § 4.130, Diagnostic Code 9411.  Under this code, a 70 percent rating requires occupational and social impairment, with deficiencies in most areas such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); or the inability to establish and maintain effective relationships.  

A 100 percent rating requires total occupational and social impairment, due to such symptoms as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; or memory loss for the names of close relatives, own occupation, or own name.  

A GAF score is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental-health illness.  See Richard v. Brown, 9 Vet. App. 266, 267 (1996), citing the Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994).  This is more commonly referred to as DSM-IV.  

A GAF of 31 to 40 is indicative of some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or any major impairment in several areas, such as work or school, family relations, judgment, thinking or mood (e.g., depressed man avoids friends, neglects family, and is unable to work; child frequently beats up younger children, is defiant at home, and is failing at school).  

A GAF of 41 to 50 is indicative of serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifter) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  

A GAF of 51 to 60 is defined as moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  

A GAF of 61 to 70 is indicative of some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy or theft within the household), but generally functioning pretty well, has some meaningful interpersonal relationships.  

In the applicable rating criteria, use of the phrase "such symptoms as," followed by a list of examples, provides guidance as to the severity of symptoms contemplated for each rating, in addition to permitting consideration of other symptoms, particular to each veteran and disorder, and the effect of those symptoms on the claimant's social and work situation.  This construction is not inconsistent with Cohen v. Brown, 10 Vet. App. 128 (1997).  The evidence considered in determining the level of impairment under § 4.130 is not restricted to the symptoms provided in the diagnostic code.  Instead, the rater is to consider all symptoms of a claimant's condition that affect the level of occupational and social impairment, including, if applicable, those identified in the DSM-IV.  See 38 C.F.R. § 4.126 (2011).  If the evidence demonstrates that a claimant suffers symptoms or effects that cause occupational or social impairment equivalent to what would be caused by the symptoms listed in the diagnostic code, the appropriate, equivalent rating will be assigned.  Mauerhan v. Principi, 16 Vet. App. 436 (1992).  

After the evidence has been assembled, it is the Board's responsibility to evaluate the entire record.  38 U.S.C.A. § 7104(a) (West 2002 & Supp. 2011).  When there is an approximate balance of evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 4.3 (2011).  In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court stated that "a Veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail."  To deny a claim on its merits, the preponderance of the evidence must be against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert at 54.  

Given the depth and persistence of the Veteran's difficulties with depression, anxiety, difficulty sleeping, nightmares, paranoia, irritability, anger outbursts, problems with concentration, and social isolation, the Board finds that his PTSD symptomatology has more closely approximated the criteria for a 100 percent rating since the inception of this appeal.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 4.7 (2011).  

In this regard, the Board acknowledges that the November 2010 VA examiner diagnosed the Veteran to have a schizoaffective disorder with psychotic paranoia.  This medical professional specifically determined that the Veteran does not meet the criteria for a diagnosis of PTSD.  However, numerous records of psychiatric treatment and/or evaluation reflect diagnoses of PTSD.  Significantly, when it is not possible to separate the effects of a nonservice-connected condition from those of a service-connected condition, reasonable doubt should be resolved in the appellant's favor with regard to the question of whether certain signs and symptoms can be attributed to the service- connected condition.  Mittleider v. West, 11 Vet. App. 181 (1998); see also 38 C.F.R. § 3.102 (2011).  In light of this, the Board will consider all of the veteran's various symptoms in assigning a rating for his PTSD.  See Mittleider, 11 Vet. App. at 182. 

Upon review of the evidence of record, the Board finds that the Veteran's serviceconnected psychiatric disorder is most appropriately evaluated as 100 percent disabling.  In this regard, the Board notes that the evidence of record reveals subjective complaints of depression, anxiety, anger outbursts, irritability, paranoia, difficulty sleeping, and social isolation.  The record also indicates that the Veteran receives ongoing evaluation and therapy for relevant symptoms, including increased thought disorder, paranoid delusions, and depression.  Most importantly, the Veteran has demonstrated an intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene).  Significantly, during the November 2010 VA examination, the examiner noted that the Veteran had a very strong smell of cow dung when he came to the current appointment and stated that the Veteran had a similar smell at his last appointment in 2007.  This examiner also noted that the Veteran had feces smeared on his hands.  The examiner observed that the Veteran seemed to have been clueless to the fact that he smelled strongly of cow dung during the current examination; the smell was so strong that it was residual through the hour and one half examination that followed the Veteran's examination.  The examiner explained that this indicates a profound lack of awareness which, in turn, indicates severe mental illness with likely active psychosis.  As reported by the examiner, the Veteran demonstrated a similar lack of awareness of his uncleanliness during the July 2007 VA examination.  

The evidence also shows that there is social and occupational impairment regarding the Veteran's family relations, judgment, thinking and mood-that is, that he is unable to establish and maintain effective relationships.  It was noted that the Veteran tended to isolate himself and to avoid people.  The Veteran has a strained relationship with his children.  During the November 2010 examination, it was reported that the Veteran has troubled relationships with all of his family and that he is not on speaking terms with some of his children.  The Board observes that the GAF scores have predominantly ranged from 42 to 50, which reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job).  Significantly, following the November 2010 VA examination, the examiner stated that the Veteran is essentially disabled socially.  The examiner explained that the Veteran is able to work on the farm but not with physical robustness.  It was also that examiner's opinion that the Veteran is essentially disabled and unable to work gainfully.  

In this case, for the reasons discussed above, the Board finds that the overall level of the Veteran' s functioning, as evidenced by the entire record, is more appropriately evaluated as 100 percent disabling since the award of service connection for PTSD.  Therefore, a 100 percent rating for PTSD is granted.  See 38 C.F.R. §§ 4.7, 4.126, 4.130, Diagnostic Code 9411 (2011).  
ORDER

An initial rating of 100 percent for PTSD is granted, subject to the laws and regulations governing the award of monetary benefits.  



____________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


